Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 26, 2020

                                      No. 04-19-00468-CR

                                     John Anthony VEGA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5622
                         Honorable Mark R. Luitjen, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due December 20, 2019. His first motion for extension of
time was granted, extending the deadline to file the brief to January 21, 2020. On January 24,
appellant filed a second motion for extension of time. By order dated January 29, 2020, this court
granted the motion and extended the deadline to February 20, 2020. Our order advised
appellant’s court-appointed attorney, Patrick Ballantyne, that no further extensions would be
granted unless a motion satisfying specific conditions was filed by the date the brief was due.

       Neither the brief nor a conforming motion has been filed. We therefore order Patrick
Ballantyne to file the appellant’s brief by March 4, 2020.

         If appellant’s attorney fails to file an adequate response by the date ordered, the court
may abate this appeal and remand the case to the trial court for a hearing to determine whether
appellant or counsel has abandoned the appeal. Counsel may further be ordered to appear before
this court to show cause why he should not be held in contempt or otherwise sanctioned for
failing to comply with this order or with our January 29, 2020 order.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court